Citation Nr: 0015317	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a right knee disorder.  	


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty service from September 1971 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Board notes that in June 1999 the veteran withdrew his 
request for a hearing before a member of the Board.  


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO found no new and 
material evidence had been presented to reopen the claim for 
service connection for a right knee disorder.  The veteran 
did not initiate an appeal of that decision within one year 
of date of notice of the decision.  

2.  Evidence received since the July 1997 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim for service connection for a right 
knee disorder is plausible.  


CONCLUSIONS OF LAW

1.  The RO's rating decision of July 1997 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999). 

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for a right knee disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In a February 1992 rating decision, the RO denied service 
connection for a right knee disorder.  Although the veteran 
initiated an appeal of the decision, he did not submit a 
timely substantive appeal.  In a July 1997 rating decision, 
the RO found no new and material evidence to reopen the 
claim.  The veteran was notified of this decision by letter 
dated July 28, 1997, but he did not initiate an appeal of 
that decision within one year of notice.  Therefore, the RO's 
decision of July 1997, the last denial on any basis, became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
immediately upon reopening the case, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters at 206.  Finally, if the claim is well grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled. Id.   

In the February 1992 rating decision, the RO denied service 
connection for a right knee disorder because there was no 
evidence that a right knee disorder was incurred or 
aggravated in service.  The July 1997 rating decision 
indicated that the RO found no new and material evidence to 
reopen the claim.  Evidence of record at the time of the July 
1997 rating decision included service medical records, a 
November 1991 statement from the veteran, a November 1989 
operative report from L.U., M.D., the report of the January 
1992 VA examination, VA outpatient medical records dated in 
February 1987, statements in the veteran's March 1997 claim 
to reopen, information from the veteran in a statement dated 
in July 1990, a copy of a completed VA compensation claim 
form dated in August 1990, a statement from S.H., M.D., dated 
in May 1997, and medical records dated in April and May 1995.  

Evidence received since the July 1997 rating decision 
consists of a copy of service medical records dated in 
November 1974, notes dated in October 1989 from Dr. L.U., 
statements in the veteran's October 1998 notice of 
disagreement and December 1998 substantive appeal, lay 
statements from the veteran's parents, wife, B.C., W.D.R., 
and J.P.T., all received in December 1998, a copy of the May 
1997 statement from Dr. S.H., a copy of the November 1989 
operative report from Dr. L.U., and the veteran's testimony 
during his February 1999 personal hearing.    

Initially, the Board finds that some of the evidence received 
after the July 1997 rating decision is not new.  
Specifically, copies of the November 1974 service medical 
records, the November 1989 operative report, and the May 1997 
statement from Dr. S.H. are merely duplicates of evidence 
already of record at the time of the July 1997 decision.  In 
addition, much of the evidence offered by the veteran is 
merely cumulative of previously considered evidence, in that 
he restates findings from the actual medical records already 
submitted.  

However, with particular emphasis on the October 1989 
treatment notes from 
Dr. L.U. and the remainder of the veteran's testimony and 
statements, the Board finds the balance of the evidence is so 
significant that it requires consideration with all the 
evidence of record to guarantee fair adjudication of the 
veteran's claim.  Therefore, the Board finds that new and 
material evidence has been received.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for a right knee disorder is reopened.  
38 U.S.C.A. § 5108; Winters at 206.	


Service Connection for a Right Knee Disorder

As discussed above, the Board has reopened the veteran's 
claim for service connection for a right knee disorder.  As a 
preliminary matter, the Board notes that the veteran has had 
ample opportunity to submit evidence and argument on the 
matter.  In his notice of disagreement and substantive 
appeal, the veteran argued the merits of his claim, as 
opposed to whether new and material evidence had been 
presented to reopen the claim; the statement of the case 
included the regulations pertaining to service connection; in 
the brief on appeal, the veteran's representative has 
addressed the issue of well groundedness; and the veteran 
withdrew his request for a personal hearing.  Therefore, the 
Board finds that the veteran will not be prejudiced by the 
Board's current consideration of the issue.  Bernard v. 
Brown, 
4 Vet. App. 384, 392-94 (1993).

The question the Board must consider is whether the claim is 
well grounded.  In order for a claim to be well grounded, 
there must be competent evidence: of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  In this case, the May 1997 statement from Dr. 
Hampton specifically relates the veteran's right knee 
disorder, severe osteoarthritis, to stress on the knee during 
service.  Accordingly, the Board finds that the claim for 
service connection for a right knee disorder is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
However, as discussed below, the Board finds that additional 
development is necessary to ensure proper adjudication of the 
veteran's claim.  


ORDER

The veteran's claim of entitlement to service connection for 
a right knee disorder is well grounded.  


REMAND

The veteran has submitted a well-grounded claim for service 
connection for a right knee disorder.  Therefore, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  A review of the veteran's claims 
folder reveals no VA examination for evaluation of the right 
knee disorder or an opinion as to its etiology.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination for 
evaluation of a right knee disability.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner is 
specifically asked to review the 
veteran's service medical records, 
medical records from Dr. L.U. dated in 
October and November 1989, and the May 
1997 statement from Dr. S.H.  Based on 
findings on examination and review of the 
specified evidence, the examiner is asked 
to diagnose any right knee disorder 
present and to offer an opinion as to 
whether it is as likely as not that the 
right knee disorder was incurred during 
active duty service.  If the examiner is 
unable to provide the requested opinion, 
the examination report should so state.  
Any opinion offered should be supported 
by a complete rationale.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disorder.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



